Case 1:19-cv-01439-SKC Document 1 Filed 05/21/19 USDC Colorado Page 1 of 13




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No.

UNITED STATES OF AMERICA,

              Plaintiff,

v.

1.     8 PIECES OF ASSORTED JEWELRY;
2.     ASSORTED MARIJUANA GROW EQUIPMENT;
3.     $214,396.00 IN UNITED STATES CURRENCY;
4.     2017 CHEVROLET CORVETTE Z06, VIN: 1G1YU2D61H5601152; AND
5.     2018 YAMAHA XSR700 MOTORCYCLE, VIN: JYARM27E1JA001741;

           Defendants.
_____________________________________________________________________

              VERIFIED COMPLAINT FOR FORFEITURE IN REM
__________________________________________________________________

       The United States of America, by and through United States Attorney Jason R.

Dunn and Assistant United States Attorney Tonya S. Andrews, pursuant to Supplemental

Rules for Admiralty, Maritime and Asset Forfeiture Claims G(2), states:

                              JURISDICTION AND VENUE

       1.     The United States of America (the AUnited States@) has commenced this

action pursuant to the civil forfeiture provisions of 21 U.S.C. '' 881(a)(2) and (6), and 19

U.S.C. § 981(a)(1)(A), seeking forfeiture of defendant property based upon violations of

21 U.S.C. ' 801 et seq, and 18 U.S.C §§ 1956 and 1957. This Court has jurisdiction

under 28 U.S.C. '' 1345 and 1355.

       2.     Venue is proper under 21 U.S.C. ' 881(j) and 28 U.S.C. § 1395(c), which

provides that a civil forfeiture proceeding may be prosecuted in any district into which the

                                             1
Case 1:19-cv-01439-SKC Document 1 Filed 05/21/19 USDC Colorado Page 2 of 13




property has been brought.

                               DEFENDANT PROPERTY

      3.     8 Pieces of Assorted Jewelry, seized from Joshua Robertson and Jazmin

Vasquez on December 12, 2018, at 15170 99th Street, NW Palm Beach, Florida, currently

in the custody of the United States Marshal Service.

      4.     Assorted Marijuana Grow Equipment, seized from Jason Siew on

December 12, 2018, at 1600 Havana Street, Denver, Colorado, currently in the custody

of the United States Marshal Service.

      5.     $214,396.00 in United States currency, seized from Jason Siew on

December 12, 2018, at 1600 Havana Street, Denver, Colorado, currently in the custody

of the United States Marshal Service.

      6.     2017 Chevrolet Corvette Z06, VIN: 1G1YU2D61H5601152, seized from

Jason Siew on December 12, 2018, at 4525 South Pagosa Way, Aurora, Colorado,

currently in the custody of the United States Marshal Service.

      7.     2018 Yamaha XSR700 Motorcycle, VIN: JYARM27E1JA001741, seized

from Jason Siew on December 12, 2018, at 1600 Havana Street, Denver, Colorado,

currently in the custody of the United States Marshal Service.

                         FACTUAL BASIS FOR FORFEITURE

      Except as otherwise noted, all of the following facts and information have been

discovered through my own investigation and observations, and the observations and

investigations of fellow law enforcement officers as reported to me.

                                    INVESTIGATION


                                            2
Case 1:19-cv-01439-SKC Document 1 Filed 05/21/19 USDC Colorado Page 3 of 13




      8.     In May 2017, the Drug Enforcement Agency (DEA) began investigating a

Drug Trafficking Organization, (DTO), which specialized in the theft of luxury vehicles and

the cultivation and distribution of marijuana. The DTO operated several large marijuana

grows in Colorado, using both residential homes and industrial buildings. The DTO also

stole luxury vehicles from car lots in Florida and Georgia and switched their VIN numbers,

which were then falsely registered and sold for cash below wholesale.

      9.     Joshua Robertson and Sage Greco ran the stolen motor vehicle side of the

group, while also overseeing large illegal grows throughout Arapahoe County and the

Denver metro area in Colorado. Brian Richburg, Joshua Robertson, Sage Greco, and

Javonte Flint were cultivating and moving large quantities of marijuana out of State and

making a cash profit. Further, the drug trafficking organization set up and successfully

ran a prolific marijuana and marijuana concentrate trafficking organization, with

professional grade butane hash oil labs run by David Guzman, Kristian Rosales-Rosales,

Jason Siew, and Dwayne Muhich.

      10.    During the course of the investigation, agents discovered over 40 firearms,

approximately 900 pounds of processed marijuana, 400 live marijuana plants, and

$500,000.00 in cash.     Additionally, agents found fifteen luxury vehicles that were

purchased with illegal drug proceeds.

                       Underlying Stolen Motor Vehicle Investigation

      11.    In May 2018, investigators became aware of a possible stolen motor vehicle

ring from a Source of Information (SOI). The SOI told investigators that Cody Kerstiens

came to them asking the SOI to install a hidden compartment in a 2018 white Dodge


                                            3
Case 1:19-cv-01439-SKC Document 1 Filed 05/21/19 USDC Colorado Page 4 of 13




Charger. Kerstiens’ group had people transporting marijuana across the country, and

Kersteins did not want them to be able to access the items while in transport.

       12.    Kerstiens also wanted to sell a 2018 white Chevrolet Tahoe.           Upon

inspection of the 2018 Chevrolet Tahoe, the SOI realized the VIN had been switched or

tampered with. The SOI asked Kerstiens to explain, and Kerstiens told the SOI that he

was part of a group stealing 20-30 new cars a month from dealerships, altering their VINs,

and selling them for profit.

       13.    Investigators confirmed that the 2018 Dodge Charger had been stolen from

LaGrange, Florida, on April 12, 2018. The 2018 Chevrolet Tahoe was stolen from a

dealership in Commerce, Georgia, on April 10, 2018. Both the VIN on the 2018 Chevrolet

Tahoe and 2018 Dodge Charger had been altered.

       14.    Investigators received a tracker warrant for the 2018 Dodge Charger on

May 31, 2018.

       15.    That same day, Sage Greco drove the Charger to meet Joshua Robertson.

Investigators observed Joshua Robertson driving a black 2018 Cadillac Escalade that

had been stolen from Orange County, Florida, on January 20, 2018. The Cadillac also

had an altered VIN.

       16.    On June 1, 2018, investigators received a tracker warrant for the 2018

Cadillac Escalade and began surveillance on Joshua Robertson. Investigators began to

observe Robertson driving the Cadillac Escalade to multiple marijuana supply

businesses.

       17.    On June 24, 2018, law enforcement observed the white Dodge Charger go


                                            4
Case 1:19-cv-01439-SKC Document 1 Filed 05/21/19 USDC Colorado Page 5 of 13




to 1600 Havana St. in Aurora, Colorado, which was a new address for the investigation.

                             The Marijuana Investigation

       18.   In late July of 2018, officers began surveilling Jason Siew, who had been

driving around Sage Greco’s 2018 white Dodge Charger. Jason Siew had frequently

been seen driving to the Reliant Dry Ice at 1751 E. 58th Ave, where he was observed

picking up large quantities of dry ice, which is a method used to produce hash oil from

marijuana.

       19.   On July 18, 2018, investigators observed Greco drive from his residence at

116 Pioneer Place, Brighton, Colorado 80601, to multiple post offices. Investigators put

aside the packages Greco intended to send and obtained warrants to search them.

       20.   On July 24, 2018, Postal Inspectors opened two of the packages and found

that one package contained approximately 2.2 pounds of marijuana and the other

contained approximately 3 pounds of marijuana.        Both packages were destined for

Florida.

       21.   On September 24, 2018, investigators conducted a “knock and talk” at

11244 River Oaks Street, where they spoke with Robertson. Investigators found a large

marijuana grow inside the residence, with a total of 81 marijuana plants inside.

       22.   Having identified a number of potential grow houses, investigators

observed, throughout the course of this investigation, that after a harvest of marijuana,

the group takes large black garbage bags from the suspected grow houses to 1600

Havana Street in Aurora, Colorado. The residents of this address, identified as Jason

Siew and Dwayne Muhich make frequent trips to buy dry ice which is commonly used to


                                            5
Case 1:19-cv-01439-SKC Document 1 Filed 05/21/19 USDC Colorado Page 6 of 13




process remaining marijuana material left after a harvest of the buds to make hash and

rosin which can also be sold.

                      Search Warrants on December 12, 2018

      SEARCH WARRANT 116 PIONEER PLACE

      23.    On December 12, 2018, a search warrant was executed on 116 Pioneer

Place, where agents recovered 98 marijuana plants, approximately 15 pounds of

processed marijuana, $5,379.00 in United States currency, and marijuana grow

equipment.

      SEARCH WARRANT 15170 99th STREET

      24.    On December 12, 2018, Robertson left his residence at 15170 99th Street

North Loxahatchee, Florida, where he lives with Jazmin Vasquez. Robertson was driving

a Chevrolet Tahoe when an officer conducted a traffic stop. Robertson was then arrested

on an extraditable warrant from the State of Colorado.

      25.    Agents also executed a search warrant at 15170 99th Street. Vasquez was

present for the search and unlocked the door to allow agents access to the residence.

      26.    Vasquez opened a large gun safe inside the residence at 15170 99th Street,

where agents found defendant 8 Pieces of Assorted Jewelry.

      SEARCH WARRANT 1600 HAVANA STREET

      27.    On December 12, 2018, agents executed a search warrant at 1600 Havana

Street, Denver, Colorado, home to Jason Siew.

      28.    Agents found defendant Assorted Marijuana Grow Equipment in the garage

of 1600 Havana Street, consisting of two pressure extraction ovens, six large stainless


                                           6
Case 1:19-cv-01439-SKC Document 1 Filed 05/21/19 USDC Colorado Page 7 of 13




steel extraction cylinders, three stainless steel valved containers, eight grow lights, two

ballast/light combinations and other miscellaneous stainless steel extraction devices.

       29.    Agents also found several freezers in the garage at 1600 Havana Street,

containing marijuana in vacuum-sealed bags. The bags weighed approximately 411.18

pounds in total.

       30.    There were 30 glass jars containing marijuana oil, 16 glass jars of marijuana

oils, and another 14 smaller glass jars of marijuana wax in a closet in the basement of

1600 Havana Street.

       31.    In the bedroom in the basement of 1600 Havana Street, agents found a

black bag in the closet. Inside the bag were several large stacks of United States currency

divided to two large stacks of $100 bills, and another stack of primarily $20 bills and loose

currency was found next to an electronic money counter. The total seized amount

amassed defendant $214,396.00 in United States currency.

       32.    The title for the defendant Corvette Z06 was found at 1600 Havana Street.

The title was signed over to Siew by the previous owner, Mark Branch. Branch had signed

the title over to Siew but post-dated it, and it had not yet been filed with the DMV.

       33.    Investigators later interviewed Branch who stated that Siew had purchased

defendant Corvette Z06 from him in November of 2018 with $40,000 in cash. Siew also

purchased additional accessories for defendant Corvette Z06 from Branch for an

additional $28,000.00 cash. Branch stated that he post-dated the title to January 2019

because he did not want to claim the $68,000.00 as income in the year 2018.

       34.     The garage at 1600 Havana Street where Siew resided was filled with


                                             7
Case 1:19-cv-01439-SKC Document 1 Filed 05/21/19 USDC Colorado Page 8 of 13




freezers containing marijuana. Siew told investigators that he wanted to keep Defendant

Corvette Z06 in a garage, so he kept the vehicle in a friend’s garage. Agents found

defendant Corvette Z06 in the garage of Hunter Athan at 4525 South Pagosa Way,

Aurora, Colorado.

       35.    On December 12, 2018, agents seized Defendant 2018 Yamaha

Motorcycle from under the back porch of 1600 Havana Street.              The motorcycle is

registered to Jason Siew.

       36.    Siew purchased defendant 2018 Yamaha Motorcycle on November 11,

2018, from Vickery Motorsports, for approximately $7,800.00 in cash.

       37.    When Investigators spoke to Siew, he admitted that he made his income

from BHO marijuana extractions. Siew said he received marijuana from approximately

ten growers and processed it into marijuana extractions, and then received 20% of the

illegal proceeds.

       WAGES

       38.    According to state wages, Jason Siew has no verifiable, legitimate income

and admitted to investigators that his sole source of income is the distribution of marijuana

products.

       39.    Joshua Robertson’s most recent reported wages were in the first quarter of

2014, where he reported $1,000.00.

       40.    Jazmin Vasquez’s most recent reported wages were in the third quarter of

2009. She reported $12,264.36 for the first three quarters in 2009.

       CRIMINAL CHARGES


                                             8
Case 1:19-cv-01439-SKC Document 1 Filed 05/21/19 USDC Colorado Page 9 of 13




      41.    On January 3, 2019, a grand jury in the 18th Judicial District of Colorado

charged Joshua Robertson, Jason Siew, and others with multiple violations, including

violations of the Colorado Organized Crime Control Act, Aggravated Motor Vehicle Theft,

and Possession with Intent to Distribute Marijuana.




                     VERIFICATION OF BRENDA MCDONOUGH
              SPECIAL AGENT, DRUG ENFORCEMENT ADMINISTRATION


                                           9
Case 1:19-cv-01439-SKC Document 1 Filed 05/21/19 USDC Colorado Page 10 of 13




                  SPECIAL AGENT, DRUG ENFORCEMENT ADMINISTRATION

       I, Special Agent, Brenda McDonough, hereby state and aver under the pains and

penalties of perjury that I have read the foregoing Factual Basis for Forfeiture and that the facts

and information contained therein are true.



                                                     Brenda McDonough
                                                     Special Agent - DEA


STATE OF COLORADO                     )
                                      ) ss.
COUNTY OF      !fva.f]4Ulf-.e_        )

       The foregoing Verified Complaint for Forfeiture In Rem was sworn to and subscribed

before me this    21 s.'f   day of ~ Brenda McDonough, Special Agent, Drug Enforcement

Administration.



                   NICOLE C. DAVIDSON
                      NOTARY PUBLIC
                                                     1£iE e_~ h
                                                     Notary Public, State of Colorado
                   STATE OF COLORADO                 My Commission Expires: ft/rsh.ozz_
                NOTARY ID 19984016359                                               7
             ~OMMISSION EXPIRES JUNE 15. 2022




                                                10
Case 1:19-cv-01439-SKC Document 1 Filed 05/21/19 USDC Colorado Page 11 of 13




                               FIRST CLAIM FOR RELIEF


      42.    The Plaintiff repeats and incorporates by reference the paragraphs above.

      43.    By the foregoing and other acts, defendant 8 Pieces of Assorted Jewelry,

constitutes proceeds traceable to an exchange of controlled substances, in violation of

21 U.S.C. § 801 et seq. Therefore, defendant 8 Pieces of Assorted Jewelry is forfeitable

to the United Stated pursuant to 21 U.S.C. § 881(a)(6).

                             SECOND CLAIM FOR RELIEF

      44.    The Plaintiff repeats and incorporates by reference the paragraphs above.

      45.    By the foregoing and other acts, defendant Assorted Marijuana Grow

Equipment, constitutes equipment used or intended to be used in manufacturing,

compounding, processing, delivering, importing or exporting a controlled substance, in

violation of 21 U.S.C. § 801 et seq. Therefore, defendant Assorted Marijuana Grow

Equipment is forfeitable to the United Stated pursuant to 21 U.S.C. § 881(a)(2).

                               THIRD CLAIM FOR RELIEF

      46.    The Plaintiff repeats and incorporates by reference the paragraphs above.

      47.    By the foregoing and other acts, defendant $214,396.00 in United States

currency, constitutes proceeds derived from traceable to, or intended to be used in an

exchange of controlled substances, in violation of 21 U.S.C. § 801 et seq. Therefore,

defendant $214,396.00 in United States currency is forfeitable to the United Stated

pursuant to 21 U.S.C. § 881(a)(6).

                              FOURTH CLAIM FOR RELIEF

      48.    The Plaintiff repeats and incorporates by reference the paragraphs above.


                                           11
Case 1:19-cv-01439-SKC Document 1 Filed 05/21/19 USDC Colorado Page 12 of 13




      49.    By the foregoing and other acts, defendant 2017 Chevrolet Corvette Z06,

VIN: 1G1YU2D61H5601152, constitutes proceeds traceable to an exchange of controlled

substances, in violation of 21 U.S.C. § 801 et seq. Therefore, defendant 2017 Chevrolet

Corvette Z06, VIN: 1G1YU2D61H5601152 is forfeitable to the United Stated pursuant to

21 U.S.C. § 881(a)(6).

                                FIFTH CLAIM FOR RELIEF

      50.    The Plaintiff repeats and incorporates by reference the paragraphs above.

      51.    By the foregoing and other acts, defendant 2017 Chevrolet Corvette Z06,

VIN: 1G1YU2D61H5601152, property involved in a transaction or attempted transaction,

in violation of 18 U.S.C. §§ 1956 and 1957.        Therefore, defendant 2017 Chevrolet

Corvette Z06, VIN: 1G1YU2D61H5601152 is forfeitable to the United Stated pursuant to

18 U.S.C. § 981(a)(1)(A).

                                SIXTH CLAIM FOR RELIEF

      52.    The Plaintiff repeats and incorporates by reference the paragraphs above.

      53.    By the foregoing and other acts, defendant 2018 Yamaha XSR700

Motorcycle, VIN: JYARM27E1JA001741, constitutes proceeds traceable to an exchange

of controlled substances, in violation of 21 U.S.C. § 801 et seq. Therefore, defendant

2018 Yamaha XSR700 Motorcycle, VIN: JYARM27E1JA001741 is forfeitable to the

United Stated pursuant to 21 U.S.C. § 881(a)(6).

      WHEREFORE, the United States prays for an entry of final order of forfeiture for

the defendant property in favor if the United States, that the United States be authorized

to dispose of the defendant property in accordance with law, and that the Court enter a

finding of probably cause for the seizure of the defendant property and issue a Certificate

of Reasonable Cause pursuant to 28 U.S.C. § 2465.

                                            12
Case 1:19-cv-01439-SKC Document 1 Filed 05/21/19 USDC Colorado Page 13 of 13




      DATED this 21st day of May 2019.


                                              Respectfully submitted,

                                              JASON R DUNN
                                              United States Attorney

                                              By: s/ Tonya S, Andrews
                                              Tonya S. Andrews
                                              Assistant United States Attorney
                                              1801 California Street, Suite 1600
                                              Denver, Colorado 80202
                                              Telephone: (303) 454-0100
                                              Fax: (303) 454-0402
                                              E-mail: tonya.andrews@usdoj.gov
                                              Attorney for Plaintiff




                                         13
